The foregoing opinion reverses in part and affirms in part the orders and decrees rendered by Circuit Judge Love, sitting as chancellor in the trial court. I am of the opinion that such orders and decrees should be affirmed in all respects save one, and that is that portion of the ruling below which holds the bond issue of Special Tax School District No. 16 of Levy County to be invalid. On that point, I concur with the majority opinion.
With this exception, I think the action taken by Judge Love should be affirmed.